IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs August 30, 2011

         STATE OF TENNESSEE v. BETHANY JEAN O’DONNELL

            Direct Appeal from the Criminal Court for Sullivan County
          Nos. S54445-S54447, S56340 Robert H. Montgomery, Jr., Judge


                No. E2010-02466-CCA-R3-CD - Filed February 2, 2012


The defendant, Bethany Jean O’Donnell, appeals the Sullivan County Circuit Court’s
revocation of her probationary sentence. Pursuant to a negotiated plea agreement to multiple
charges, the defendant was sentenced to five consecutive terms of eleven months and twenty-
nine days, to be served on supervised probation. A violation warrant was subsequently
issued and, at the following hearing, the defendant acknowledged that she had committed the
violation. The trial court then found the defendant to be in violation of the terms and
conditions of her probation and ordered that the remainder of her sentence be served in
confinement. On appeal, the defendant contends that the decision was error and, further, that
the court erroneously concluded that she would not be entitled to good conduct credits when
serving her misdemeanor sentences at seventy-five percent. Because we conclude no error
has occurred and because the case holds no precedential value, we affirm the ruling of the
trial court pursuant to Rule 20 of the Tennessee Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
        Pursuant to Rule 20, Rules of the Tennessee Court of Criminal Appeals

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL and A LAN E. G LENN, JJ., joined.

Steve McEwen, Mountain City, Tennessee; Stephen M. Wallace, District Public Defender;
and William A. Kennedy, Assistant Public Defender, for the appellant, Bethany Jean
O’Donnell.

Robert E. Cooper, Jr., Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; H. Greeley Wells, Jr., District Attorney General; and Barry P. Staubus,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                MEMORANDUM OPINION

        On July 11, 2008, the defendant pled guilty to multiple Class A misdemeanors: (1)
attempted child neglect; (2) contributing to the delinquency of a minor; (3) two counts of
attempted criminal simulation; (4) reckless endangerment; (5) possession of a Schedule IV
controlled substance; (6) possession of a Schedule III controlled substance; (7) possession
of a legend drug without a prescription; and (8) possession of drug paraphernalia. Pursuant
to a negotiated plea agreement, she was sentenced to five consecutive terms of eleven months
and twenty-nine days, to be served on supervised probation.

        Thereafter, a violation warrant was issued against the defendant. At the subsequent
hearing on the matter, the defendant admitted that she had taken a Lortab during her
probation period, despite the knowledge that she was not to take such medications. She
further admitted that she had failed to report to her probation officer since December 2009,
and that she had been convicted of driving on a suspended license while on probation in this
case. She acknowledged a failed drug screen as well and that she had subsequently taken the
drug Suboxone. While acknowledging her “problem taking illegal substances,” she stated
she had made arrangements to enter a drug addiction program. However, she admitted to
prior failures at long-term rehabilitation programs in the past.

       After hearing the evidence presented, the trial court found the defendant to be in
violation of her agreement and revoked her probationary sentence. The court then ordered
the defendant to serve the sentences consecutively for an effective sentence of three years,
eleven months, and twenty-six days.

        The court also ordered the sentence to be served at seventy-five percent. Defense
counsel then inquired of the court regarding good conduct credits. The State attempted to
explain the rules which were followed in Sullivan County, but it appears the State confused
or misstated the law with regard to eligibility for good conduct credits versus that of
eligibility for trusty status or rehabilitative programs. The defendant has timely appealed the
trial court’s order, raising two issues for our review: (1) whether the court properly revoked
the defendant’s probation and ordered her to serve the remainder of her sentence in
incarceration; and (2) whether the trial court deprived the defendant of her right to earn good
conduct credits on her sentence.

       This record shows no abuse of discretion in the trial court’s determinations. The
record clearly establishes that the defendant violated the terms and conditions of her
probation in multiple ways, including a failed drug screen and failure to report. Upon a
finding that a violation had occurred, the trial court was statutorily authorized to order service
of the sentence. The record which was before the trial court amply establishes that the

                                               -2-
defendant, based upon her own testimony regarding a prior probation violation and new
convictions, was a poor candidate for continued supervised release. The defendant is entitled
to no relief on this issue.

       The defendant also contends that the trial court erroneously concluded that she would
not be entitled to good conduct credits. We agree with the defendant that the statements
made by both the State and the court on the record are somewhat misleading. However, we
cannot conclude that the trial court affirmatively ordered that the defendant was not entitled
to good conduct credits. In fact, it is not within the authority of the trial court to grant or
deny such credits. Tennessee Code Annotated section 41-2-111(b) (2010) provides that:

       Each such prisoner who had been sentenced to the county jail or workhouse for
       any period of time less than one (1) year on either a misdemeanor or a felony,
       and who behaves uprightly, shall have deducted from the sentence imposed by
       the court time equal to one quarter (1/4) of the sentence.

       Based upon this statute, it is the disciplinary review board at the jail or workhouse that
controls the issuance of these credits based upon a determination of whether a defendant has
“behave[d] uprightly.”

       As an aside, we note that the trial court’s order that the defendant serve her sentence
at seventy-five percent has no relation to good conduct credits. Tennessee Code Annotated
section 40-35-302(d) pertains to the portion of a sentence that a defendant must serve before
becoming eligible for work release, furlough, trusty status, or related rehabilitative programs.
This statute, alone, in no way reduces the length of a defendant’s sentence.

        Because the defendant has failed to meet her burden of establishing her entitlement
to relief, we conclude that no error occurred. When an opinion would have no precedential
value, the Court of Criminal Appeals may affirm the judgment or action of the trial court by
memorandum opinion when the judgment is rendered or the action is taken in a proceeding
without a jury and such judgment or action is not a determination of guilt and when the
evidence does not preponderate against the findings of the trial judge. See Tenn. Ct. Crim.
App. R. 20. As that is such in the case before us, the judgment of the trial court is affirmed
in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                     _________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE



                                               -3-